DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-5, 7-8, 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 20130308678).
Regarding claim 1, Bach disclosed an oven air sampling system, comprising
at least one chemiresistor; 
   [0034] These sensors can be of a variety of types, designed to measure a quantity or characteristic of the air, such as e.g. humidity, density, chemical composition, pH, a chemical compound sensor (e.g. VOCs, alcohols, keytones, oxygen, propane, methane, etc.), aroma/scent, smoke, dust, grease/oil droplets, and others as well.
a microcontroller; 
 [0018] For example, in response to user manipulation of the user interface panel 102, the controller can operate heat sources 130 and/or 132. The controller can receive measurements from a temperature sensor 116 (further discussed below) and use the same to e.g., provide a temperature indication to the user with display 103. The controller can also be provided with other features as will be further described herein.
a digital display; and 
and the microcontroller is electronically coupled to the digital display.
[0021] The user interface 102 may include other display components, such as a digital or analog display device designed to provide operational feedback to a user. The user interface 102 may be in communication with the controller via one or more signal lines or shared communication busses.
Bach did not explicitly disclose an electromagnetic wave shielding material; 
wherein: the at least one chemiresistor is overlaid by the electromagnetic wave shielding material, 
First, Back disclosed further [0029] In addition, by placing temperature sensor 116 inside air sampling channel 166, sensor 116 is shielded--at least in part--from radiant energy created by heat source(s) 130 and/or 132 that can provide inaccuracies in temperature measurement. {i.e. a shielding material}
	   [0034] These sensors can be of a variety of types, designed to measure a quantity or characteristic of the air, such as e.g. humidity, density, chemical composition, {i.e. chemiresistor}
	[0016] A heating source 130 at the top of chamber 105 provides a heat source for cooking. Heating source 130 can be gas, electric, microwave, or a combination thereof. {i.e. electromagnetic wave}
	Second, In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (d) apply a known technique to a known device ready for improvement to yield predictable results; (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skills to try to shield the chemiresistor (sensor} used in a microwave oven from electromagnetic wave in order to obtain accurate measurements. 
Regarding claim 2, the claim is interpreted and rejected as claim 1.

Regarding claim 4, Bach did not disclose wherein a second chemiresistor of the at least one chemiresistor is configured to detect for a second chemical in the microwave oven.
First, Bach disclosed [0034] Although temperature and/or humidity sensors are used for the exemplary embodiments shown in the figures, other types of sensors could be used instead or in addition thereto. These sensors can be of a variety of types, designed to measure a quantity or characteristic of the air, such as e.g. humidity, density, chemical composition, pH, a chemical compound sensor (e.g. VOCs, alcohols, keytones, oxygen, propane, methane, etc.),
In other word, Bach disclosed that different kinds of chemicals could be detected, which means that different kinds of sensors may be used. 
	Second, In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (d) apply a known technique to a known device ready for improvement to yield predictable results; (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skills to try to incorporate multiple sensors (i.e. second chmiresistor) in order to detect different kinds of chemicals (i.e. a second chmical) in order to expand its capabilities. 
Regarding claim 5, the claim is interpreted and rejected as claim 4. 
Regarding claim 7, Bach did not disclose wherein the microcontroller is configured to output an alert when the at least one chemiresistor detects a chemical.
First, Bach disclosed [0020] The controller may be positioned in a variety of locations throughout appliance 100. In the illustrated embodiment, the controller may be located under or next to the user interface 102 otherwise within top panel 114. In such an embodiment, alarms, and/or other components as may be provided.
Second, In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (d) apply a known technique to a known device ready for improvement to yield predictable results; (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In this case, when a harmful chemical is detected, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an alert in order to warn the user. 
Regarding claim 7, Bach did not disclose wherein the digital display is configured to operate as a local user interface on the microwave oven and displays an alert output by the microcontroller.
First, Bach disclosed [0017] Oven 100 includes a user interface 102 having a display 103 positioned on a top panel 114 with a variety of controls 112. 
[0018] For example, in response to user manipulation of the user interface panel 102, the controller can operate heat sources 130 and/or 132. The controller can receive measurements from a temperature sensor 116 (further discussed below) and use the same to e.g., provide a temperature indication to the user with display 103. 
[0021] The user interface 102 may include other display components, such as a digital or analog display device designed to provide operational feedback to a user. The user interface 102 may be in communication with the controller via one or more signal lines or shared communication busses.

Combining the first and second, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the digital display is configured to operate as a local user interface on the microwave oven and displays an alert output by the microcontroller as one of method to inform the user the alert condition has just occurred. 
Regarding claim 11, the claim is interpreted and rejected as claim 1 and 7.
Bach did not explicitly disclose a pre-set threshold;
Second, In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (d) apply a known technique to a known device ready for improvement to yield predictable results; (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In this case, in order to determine when to trigger an alert, a threshold is well known and commonly used technique. Therefore, would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a pre-set threshold in order to determine when to issue the alert.
Regarding claim 12, the claim is interpreted and rejected as claim 1 and 7.
Bach did not explicitly disclose wherein the reading from the at least one chemiresistor is a true or a false reading.
However, since a pre-set threshold is used, and when the pre-set threshold is reached, it would considered as the reading is a true, and otherwise it is considered a false reading.

Regarding claim 14, the claim is interpreted and rejected as claim 8.
Regarding claim 16, the claim is interpreted and rejected as claim 11.
Bach disclosed further [0019] By way of example, the controller may include a memory and one or more processing devices such as microprocessors, CPUs or the like, such as general or special purpose microprocessors operable to execute programming instructions or micro-control code associated with operation of appliance 100. The memory may represent random access memory such as DRAM, or read only memory such as ROM or FLASH. In one embodiment, the processor executes programming instructions stored in memory. The memory may be a separate component from the processor or may be included onboard within the processor. 
Regarding claim 17, the claim is interpreted and rejected as claim 12.
Regarding claim 18, the claim is interpreted and rejected as claim 13.
Regarding claim 19, the claim is interpreted and rejected as claim 14.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 20130308678) in view of Jeung (US 20030209544).
Regarding claim 6, Bach did not disclose wherein the at least one chemiresistor is coupled to a printed circuit board and inset in an interior side wall of a cooking chamber of the microwave oven.
a printed circuit board (PCB) 35, a body latch 36, three safety switches 37, and a temperature sensor 38.
Bach and Jeung are considered to be analogous art because they pertain to a microwave oven. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one chemiresistor is coupled to a printed circuit board and inset in an interior side wall of a cooking chamber of the microwave oven for Bach’s microwave oven since it is commonly known method of manufacture.



Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 20130308678) in view of Stipe (US 20200367692).
Regarding claim 15, Bach did not disclose wherein sending the alert comprises: outputting, by the microcontroller, the alert to through a user interface of a user computing device.
Stipe teaches a cooking appliance (including microwave oven) wherein [0096] At 1208, the method 1200 can include issuing a notification when a mess is determined. Issuing the notification can include projecting the notification, from a projector, into an area bounded by the cooking surface, including into or adjacent the cooking zone. Alternatively, it is contemplated Alternatively, issuing the notification can include wirelessly sending the notification to a user, such as to a user's mobile device or other remote device. The notification can be human readable indicia, such as a graphic or text.
Bach and Stipe are considered to be analogous art because they pertain to a cooking appliance. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate outputting, by the microcontroller, the alert to through a user interface of a user computing device for Bach’s microwave oven in order to inform remote user about undesired event happened. 
Regarding claim 20, the claim is interpreted and rejected as claim 15.


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685